Citation Nr: 1047359	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral S1 nerve root 
irritation as secondary to a low back disability.

2.  Entitlement to an evaluation in excess of 40 percent for a 
low back disability.

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
continued the Veteran's 40 percent rating for spondylolisthesis, 
L5-S1.

When this matter was initially before the Board in March 2009, 
the Board found that the Veteran was not entitled to a rating in 
excess of 40 percent for spondylolisthesis, L5-S1.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) which, in a January 11, 2010 
Order, granted the parties' Joint Motion for remand, vacating 
that part of the Board's March 2009 decision that found that the 
Veteran was not entitled to a rating in excess of 40 percent for 
a low back disability and remanding the case for compliance with 
the terms of the Joint Motion.  In May 2010, in compliance with 
the Joint Motion's discussion of the potential applicability of 
extra-schedular evaluations and 38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine, Note (1), the 
Board recharacterized the issues on appeal as noted above and 
remanded them for additional development.  

An August 2010 VA examination pertaining to the Veteran's service 
connection claim has been received, but not considered by, the 
RO.  However, a remand pursuant to 38 C.F.R. § 20.1304 is not 
necessary because, given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issues of entitlement to a rating in excess of 40 percent for 
a low back disability and a TDIU are addressed in the REMAND 
portion of the decision below and are again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt, the competent evidence of record shows that 
the Veteran's current bilateral S1 nerve root irritation is 
secondary to his service-connected low back disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral S1 nerve root 
irritation as secondary to a low back disability have been met.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for bilateral S1 nerve root 
irritation as secondary to a low back disability has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Veteran seeks service connection for bilateral S1 nerve root 
irritation as secondary to his service-connected low back 
disability.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires competent evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine, Note (1), which is the regulation under 
which the Veteran's service-connected low back disability is 
evaluated, neurological abnormalities are to be rated separately 
under the appropriate diagnostic code.

The competent medical evidence of record shows a current 
bilateral S1 nerve root irritation disability, which is secondary 
to his low back disability.  As directed by the May 2010 Board 
remand, a VA examination was conducted in August 2010, and the 
examiner discussed whether there are any neurologic 
manifestations of the Veteran's service connected low back 
disability.  The August 2010 VA examination report notes that a 
physical examination revealed that sensation was diminished in 
the bilateral S1 dermatomes.  A diagnosis of grade II 
spondylolisthesis of the lumbar spine with evidence of bilateral 
S1 nerve root irritation on physical examination was given.  

The August 2010 VA medical opinion is competent medical evidence 
and there is no other evidence of record indicating that the 
Veteran's current bilateral S1 nerve root irritation is not 
secondary to his service connected low back disability.  
Accordingly, service connection for bilateral S1 nerve root 
irritation as secondary to a low back disability is warranted.
ORDER

Entitlement to service connection for bilateral S1 nerve root 
irritation as secondary to a low back disability is granted.  


REMAND

The May 2010 Board remand instructed that a new VA medical 
examination and opinion should be provided to assess the current 
severity of the Veteran's low back disability and his 
employability, and that pertinent VA medical records should be 
obtained.  Thereafter, the May 2010 Board remand instructed that 
if any of the benefits sought on appeal remain denied, the RO 
must issue a supplemental statement of the case (SSOC).  

Following the May 2010 Board remand, additional VA medical 
records were received and, in August 2010, a VA examination and 
opinion was provided.  Additionally, a November 2010 letter from 
the RO in Waco, Texas, notes that the Veteran's claim for a TDIU 
was submitted to the Director of Compensation and Pension 
Services for extra-schedular consideration.  

38 C.F.R. § 20.1304(c) notes that any pertinent evidence 
submitted by the appellant or his representative must be referred 
to the agency of original jurisdiction for initial review, unless 
this procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit sought 
can be allowed on appeal without such a referral.  Because the RO 
has not issued an SSOC regarding the issues of an evaluation in 
excess of 40 percent for a low back disability and entitlement to 
a TDIU, a remand pursuant to 38 C.F.R. § 20.1304 is necessary.  
See also Stegall v. West, 11 Vet. App. 268 (1998) (noting that 
where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated); see also 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating that 
when a claim for a TDIU is dependent, in part, on an increased 
rating claim that is being remanded, the TDIU claim is 
inextricably intertwined with the increased rating claim and must 
also be remanded).  

Additionally, prior to Board adjudication of the Veteran's claim 
of entitlement to a TDIU, VA must determine whether the claim can 
be granted on an extra-schedular basis, which would constitute a 
full grant of the benefits sought and render the Veteran's claim 
for a TDIU on a schedular basis moot.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Determine if the Veteran's claim for a 
TDIU on an extra-schedular basis has been 
approved by the Director of Compensation and 
Pension Services.  

2.  Thereafter, the claims should be 
readjudicated, and VA must specifically note 
and discuss the newly submitted VA treatment 
records and August 2010 VA examination.  If 
either of the claims remain denied, VA should 
issue a SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


